     Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 1 of 13 PageID #: 1




                   IN THE UNITED STATE DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS


DAMON SCHEXNIDER                           §
                                           §
                                           §
VS.                                        §
                                           §    CIVIL ACTION NO. _______________
                                           §
                                           §
LG CHEM, LTD.                              §



                     PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff DAMON SCHEXNIDER complains of Defendant LG CHEM, LTD.

as follows:

                                  Nature of action

1.      This is an action by Schexnider for injuries sustained when a model 18650

battery designed, manufactured, and distributed by Defendant LG Chem, Ltd.

exploded.

                          Parties, Jurisdiction, and Venue

2.      Plaintiff Damon Schexnider is an individual domiciled in Upshur County,

Texas who is a citizen of the State of Texas.

3.      Defendant LG Chem, Ltd. is a foreign corporation with its principle place of

business in Seoul, Republic of Korea and is a citizen of the Republic of Korea. Said

Defendant may be served at LG Twin Towers 128, Yeoui-daero, Yeongdeungpo-gu,

Seoul, 150-721, Korea. Said Defendant may be served in accordance with the Hague

Convention. First, Plaintiff will ensure the Complaint and summons are translated

Plaintiff’s Original Complaint                                              Page 1
#1252444
     Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 2 of 13 PageID #: 2




and then served through the Central Authority in South Korea. Because LG Chem,

is a foreign corporation and service on it will be made in a foreign county, the

90-day time limit for service in Fed. R. Civ. P. 4(m) does not apply.

4.      The Court has subject matter jurisdiction over this case under 28 U.S.C.

section 1332(a)(2) because this suit is between a citizen of the State of Texas and a

citizen of the Republic of Korea, and the amount in controversy exceeds $75,000.00.

5.      Venue is proper in this district under 28 U.S.C. section 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this

judicial district.

6.      This Court has personal jurisdiction over LG Chem because LG Chem has

purposefully availed itself of the privilege of conducting activities within Texas.

These contacts were deliberate on the part of LG Chem and not isolated, random, or

fortuitous. LG Chem designed and manufactured its 18650 lithium-ion batteries for

the Texas market, advertised them in Texas, and marketed them in Texas through

a distributor that sold them in Texas. LG Chem has cultivated a market for its

18650 lithium-ion batteries in the State of Texas, LG Chem has sold thousands of

its 18650 lithium-ion batteries in the State of Texas, LG Chem knew that its 18650

lithium-ion batteries were being purchased and sold for use in e-cig devices, and the

LG      Chem   18650   lithium-ion   battery   that   caused   Schexnider’s   injuries

malfunctioned in the State of Texas, and Schexnider is a Texas citizen.

7.      This Court has personal jurisdiction over LG Chem because LG Chem has

systematically, purposefully, and repeatedly served and exploited a market in Texas



Plaintiff’s Original Complaint                                                Page 2
#1252444
     Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 3 of 13 PageID #: 3




for the very batteries that malfunctioned in Texas and injured Schexnider.

Schexnider’s claims relate to LG Chem’s purposefully activities in the State of

Texas of developing, serving, and exploiting a market in Texas for the type of

batteries that caused Schexnider’s injuries in Texas.

8.      This Court has personal jurisdiction over LG Chem becauseLG Chem has

purposefully exercised the privilege of conducting activities within the State of

Texas, thereby enjoying the benefits and protections of Texas law, including by

selling thousands of 18650 lithium-ion batteries in the State of Texas. LG Chem

therefore has fair warning that its particular activities in the State of Texas – the

sale of 18650 lithium-ion batteries – may subject it to the jurisdiction of Texas

courts for claims that relate to LG Chem’s sale of the 18650 lithium-ion batteries in

the State of Texas.

9.      Because a prior lawsuit by Schexnider asserting the same causes of action

against LG Chem was filed in a different court within the applicable statute of

limitations and was dismissed without prejudice due to purported lack of

jurisdiction, Schexnider’s claims against LG Chem are timely pursuant to Tex. Civ.

Prac. & Rem. Code section 16.064 as this action was filed within sixty days of the

prior dismissal becoming a final order.

                                          Facts

10.     LG Chem marketed, manufactured, designed and sold the e-cigarette battery

purchased by Plaintiff at E-Cig Central, a retail store located at 2206 Gilmer Road,

Longview, Gregg County, Texas.



Plaintiff’s Original Complaint                                               Page 3
#1252444
  Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 4 of 13 PageID #: 4




11.    In the timeframe of approximately January-July 2017, Schexnider purchased

vaping/e-cigarette equipment, including but not limited to batteries to utilize with

the equipment, from E-Cig Central.

12.    On or about July 1, 2017, Schexnider had an 18650 lithium-ion battery

(orange or bronze in color) that was manufactured, designed, and sold by LG Chem

in his pocket, when suddenly and without warning, the battery exploded in

Schexnider’s pocket. The venting mechanism for the battery failed, which was a

proximate cause of the explosion of the battery.

13.    As a result of the explosion, Schexnider suffered first, second, and third

degree burns to his body, having to undergo debridement and skin graft as a result

of his injuries.

                               Count I – Negligence

14.    Plaintiff incorporates by reference each preceding and succeeding paragraph

as though set forth fully at length herein.

15.    LG Chem had a duty to exercise reasonable care in the design, sale,

marketing, promotion, and distribution of its 18650 lithium-ion batteries including

a duty to assure that the product did not spontaneously explode or catch fire.

16.    LG Chem designed, fabricated, assembled, marketed and sold or otherwise

placed into commerce the e-cigarette batteries in question in this case.

17.    LG Chem failed to exercise ordinary care in the design, sale, marketing,

promotion, and distribution of its 18650 lithium-ion batteries in that LG Chem

knew, or should have known, that the batteries had a high risk of spontaneously



Plaintiff’s Original Complaint                                                   Page 4
#1252444
  Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 5 of 13 PageID #: 5




catching fire or exploding, and LG Chem failed to use due care in designing and

testing the 18650 lithium-ion batteries so as to avoid the aforementioned risks to

users.

18.      LG Chem, inter alia, has cultivated a market for its 18650 lithium-ion

batteries in the State of Texas, LG Chem has sold thousands of its 18650

lithium-ion batteries in the State of Texas, LG Chem knew that its 18650

lithium-ion batteries were being purchased and sold for use in e-cig devices. In fact,

LG Chem sent correspondence to various individual retailers discussing the use of

these batteries for e-cig devices.

19.      However, in spite of this actual knowledge of the use of its product, as well as

the sudden increase in sales of these batteries, LG Chem took precious little action

to warn consumers and retailers or the true risks of these batteries. LG Chem only

undertook to slightly reduce the tab thickness of one end of its batteries as opposed

to undertaking more significant means to prevent fires and explosions, of which it

was well aware, per the testimony of its corporate representative (from another

case) Yoon Shin. LG Chem continued to market, distribute, and sell the 18650

batteries despite the fact that LG Chem knew or should have known that the

batteries were catching fire or exploding.

20.      LG failed to make reasonable efforts to ensure that its 18650 lithium-ion

batteriess were not unreasonably dangerous to consumers and failed to issue any

type of recall notice.

21.      LG Chem’s failure to produce a reasonably safe battery was negligent.



Plaintiff’s Original Complaint                                                   Page 5
#1252444
  Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 6 of 13 PageID #: 6




22.   As a result, unwitting consumers (including Plaintiff) purchased the batteries

and used them in a manner which would be likely to cause explosions or fires, thus

injuring consumers.

23.   LG Chem knew or should have known that users such as Schexnider would

foreseeably suffer injury as a result of LG Chem’s failure to exercise ordinary care

as described above.

24.   Schexnider’s injuries and damages as described herein were a foreseeable,

direct, and proximate result of the negligence of LG Chem, and for which Plaintiff

sues Defendant LG Chem.

                      Count II – Products Liability – Design Defect

25.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though set forth fully at length herein.

26.   LG Chem had a products-liability duty under Texas law to design,

manufacture, and market products, including its 18650 lithium-ion batteries, that

were not unreasonably dangerous or defective, but which were safe for their users,

including Schexnider.     At the time of Schexnider’s injuries, LG Chem’s 18650

lithium-ion batteries were defective and unreasonably dangerous to foreseeable

consumers and users, including Schexnider.

27.   At   all   times   herein   mentioned,   LG   Chem    designed,    researched,

manufactured, tested, advertised, promoted, marketed, sold, and/or distributed the

18650 batteries as hereinabove described that were used by Schexnider.




Plaintiff’s Original Complaint                                              Page 6
#1252444
  Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 7 of 13 PageID #: 7




28.   LG Chem’s 18650 lithium-ion batteries were expected to and did reach users,

consumers, handlers, and persons coming into contact with said product, including

Schexnider, without substantial change in condition in which it was produced,

manufactured, sold, distributed, and marketed by LG Chem.

29.   At those times, LG Chem’s 18650 batteries were in an unsafe, defective, and

inherently dangerous condition, which was unreasonably dangerous to users for its

intended or reasonably foreseeable use, and in particular, plaintiff Schexnider

herein.

30.   LG Chem’s 18650 batteries were designed, manufactured, promoted, sold,

and introduced into the stream of commerce by LG Chem.

31.   When it left the control of LG Chem, the 18650 battery at issue was expected

to, and did, reach its end users, including Schexnider, without substantial change

from the condition in which it left LG Chem’s control.

32.   LG Chem’s 18650 battery was defective when it left LG Chem’s control and

was placed in the stream of commerce in that there were foreseeable risks that

exceeded the benefits of the product and posed a risk of serious injury and death.

There were conditions of the 18650 lithium-ion battery that rendered it

unreasonably dangerous as designed, taking into consideration the utility of the

product and the risk involved in its use for which there was a safer alternative

design that would have prevented or significantly reduced the risk of the injury in

question without substantially impairing the products’ utility and was economically

and technologically feasible at the time the products left the control of LG Chem by



Plaintiff’s Original Complaint                                              Page 7
#1252444
  Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 8 of 13 PageID #: 8




the application of existing or reasonably achievable scientific knowledge. A safer

alternative design of the battery would have included, inter alia, a substantial

reduction in the tab thickness of the battery that, without impairing function or

utility, would have eliminated the danger of spontaneous fires and/or explosions.

33.   Even though a safer alternative design was available, LG only undertook to

slightly reduce the tab thickness of the battery, in response to the hundreds – if not

thousands – of known (at the time) complaints of fires and explosions when these

batteries were used in any e-cig devices.      The design remained unreasonably

dangerous, while safer alternative designs existed that were technologically

practical and would have eliminated the defect that caused the battery in

Schexnider’s possession to explode, and LG failed to undertake appropriate

measures to make the product reasonably safe. The design of LG Chem’s 18650

lithium-ion battery is more dangerous than a reasonably prudent consider would

expect when used in its intended or reasonably foreseeable manner. It was more

dangerous than Schexnider expected.

34.   It is highly unlikely that users of LG Chem’s 18650 lithium-ion batteries

would be aware of the risks associated with these batteries through either

warnings, general knowledge or otherwise, and Schexnider specifically was not

aware of these risks, no would Schexnider has expected them.

35.   Schexnider could not, by the exercise of reasonable care, have discovered

defects in the 18650 batteries herein mentioned and perceived their dangers.




Plaintiff’s Original Complaint                                                 Page 8
#1252444
  Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 9 of 13 PageID #: 9




36.   The defective design of LG Chem’s e-cigarette batteries, whether taken

singularly or in any combination with other defects or allegations of fault herein,

was a producing cause of Plaintiff’s injuries and damages, which are set forth in

further detail below, and for which Plaintiff sues Defendant LG Chem.

                                  Actual Damages

37.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though set forth fully at length herein.

38.   As a result of the design and/or manufacturing defects of the 18650

lithium-ion batteries and as a direct and proximate result of the negligence of LG

Chem, as set out above, Schexnider suffered severe bodily injuries and damages to

his leg and buttocks. Because of the nature and severity of the injuries Schexnider

sustained, he has suffered the following elements of actual damages in the past, and

he will in reasonable probability suffer them in the future:

      A.     Physical pain and suffering;

      B.     Mental anguish;

      C.     Physical impairment;

      D.     Loss of earning capacity;

      E.     Reasonable and necessary expenses for medical treatment; and

      F.     Disfigurement.

39.   Schexnider sues LG Chem for the full amount of his damages, as determined

by a jury.




Plaintiff’s Original Complaint                                              Page 9
#1252444
 Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 10 of 13 PageID #: 10




                        Gross Negligence/Punitive Damages

40.   Plaintiff incorporates by reference each preceding and succeeding paragraph

as though set forth fully at length herein.

41.   LG Chem placed its 18650 lithium-ion batteries into the stream of commerce

with wanton and reckless disregard for public safety. LG Chem’s conduct was

extreme and outrageous. LG Chem risked the lives and health of consumers and

users of its products, including Schexnider, with the knowledge of the safety

problems that LG Chem had during all relevant times, including the specific danger

of fire and/or explosion experienced by Schexnider. LG Chem made the conscious

decision not to redesign the batteries.

42.   LG Chem’s 18650 lithium-ion battery was in an unsafe, defective, and

inherently dangerous condition. It contains defects in its design that render the

product dangerous to consumers, such as Schexnider, when used as intended or as

reasonably foreseeable to LG Chem.

43.   LG Chem’s 18650 lithium-ion battery was in a defective condition and unsafe,

and LG Chem knew, had reason to know, or should have known that its battery was

defective and unsafe.

44.   The nature and magnitude of the risk of harm associated with the design of

LG Chem’s 18650 lithium-ion battery, including the risk of spontaneous fire and/or

explosion, is high in light of the intended and reasonably foreseeable uses of the

battery.




Plaintiff’s Original Complaint                                           Page 10
#1252444
 Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 11 of 13 PageID #: 11




45.   LG Chem knew, or should have known, at all times herein mentioned, that

its 18650 lithium-ion batteries were in a defective condition and were inherently

dangerous and unsafe. LG had actual knowledge that its 18650 lithium-ion

batteries were being used in or with e-cig devices and that the batteries had

experienced and would continue to experience spontaneous fires and/or explosions.

LG had actual knowledge that the batteries had malfunctioned when used with

these e-cig devices. In fact, per the testimony of LG employee Yoon Shin (from

another matter), LG had meetings related to the use of its e-cig batteries and then

sent insufficient warnings to selected retailers. Further, as demonstration of the

actual awareness of its batteries causing injuries, LG took very limited action by

only slightly reducing thickness of its battery tabs in response to the known injuries

caused by these batteries.

46.   The acts and/or omissions of LG Chem as set out above constitute such an

entire want of care as to indicate that the acts and/or omissions in question were

the result of conscious indifference to the rights, welfare or safety of Schexnider,

and/or constituted gross neglect, which was the proximate cause of Schexnider

injuries. Such acts were the direct and proximate cause of Schexnider’s injuries.

47.   As a result of the gross negligence of LG Chem as set forth herein,

Schexnider hereby seeks an award of exemplary damages as allowed by Texas law.

                                   Jury Demand

48.   Plaintiff demands that all issues of fact of this case by tried to a properly

empaneled jury to the extent permitted under the law.



Plaintiff’s Original Complaint                                               Page 11
#1252444
 Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 12 of 13 PageID #: 12




                                 Prayer for Relief

      WHEREFORE, Plaintiff demands judgment against Defendant on each of

the above-referenced claims and causes of action and as follows:

      1.     Awarding compensatory damages in excess of the jurisdictional

             amount including, but not limited to, pain, suffering, emotional

             distress, physical impairment, loss of enjoyment of life, disfigurement,

             and other non-economic damages available by law or statute in an

             amount to be determined at trial of this action;

      2.     Awarding economic damages in the form of medical expenses, out of

             pocket expenses, lost earning capacity, and other economic damages

             paid or owed by Plaintiff in an amount to be determined at trial of this

             action;

      3.     Punitive and/or exemplary damages for the grossly negligent acts of

             Defendant in an amount sufficient to punish Defendant and deter

             future similar conduct;

      4.     Prejudgment interest;

      5.     Post-judgment interest;

      6.     the costs of these proceedings; and

      7.     such other and further relief to which Plaintiff may be justly entitled

             and the Court deems just and proper.




Plaintiff’s Original Complaint                                              Page 12
#1252444
Case 6:21-cv-00208-JDK Document 1 Filed 05/27/21 Page 13 of 13 PageID #: 13




                                  Respectfully submitted,

                                  MILLER WEISBROD, L.L.P.
                                  11551 Forest Central Drive, Suite 300
                                  Dallas, Texas 75243
                                  (214) 987-0005
                                  (214) 987-2545 Facsimile

                                  /s/ Robert Wolf
                                  CLAY MILLER
                                  State Bar No. 00791266
                                  cmiller@millerweisbrod.com
                                  ROBERT WOLF
                                  State Bar No. 24028234
                                  rwolf@millerweisbrod.com
                                  LAWRENCE LASSITER
                                  State Bar No. 11969850
                                  llassiter@millerweisbrod.com

                                  ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                       Page 13
#1252444
